Order granting respondent’s motion to examine plaintiff and. defendant Samuel Kahn modified by adding the words “ with respect to the institution thereof ” after the word “ action ” in item I of the order appealed from, and as so modified the order in so far as it grants the examination before trial and in so far as it denies plaintiff’s motion to strike out the first and second separate defenses in the answer of Rose Tagger is affirmed, without costs. The validity of the defenses may not be determined at this time but must be decided by the trial court after the facts are developed on the trial. Examination to proceed on five days’ notice. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.